El Juez Asociado Se. Hernández,
emitió la opinión del tribunal.
El presente caso es un recurso de apelación interpues-to por Angel María Salinas contra sentencia de la Corte de Distrito de Gruayama que en juicio por jurado le con-denó en 25 de marzo último, como culpable del delito de asesinato en primer grado con circunstancias atenuantes, á la pena de reclusión perpetua en .el Presidio Departa-mental de esta isla.
*372La acusación que dió origen al juicio, aparece concebi-da en los términos siguientes;
“En el nombre y por la autoridad de “El Pueblo de Puerto Rieo.” —Estados Unidos 'de América. El Presidente de los Estados Uni-dos. SS. — El Pueblo de Puerto Rico contra Angel María Salinas. —En la Corte de Distrito de Guayama á siete de Febrero de 1905. El Fiscal formula acusación contra Angel María Salinas, por el delito de asesinato en primer grado, comprendido en el artículo 201 del Código Penal vigente, cometido como sigue: En el barrio de Yaurel de Arroyo, de esta jurisdicción y término judicial, el día 24 enero de 1905, Angel María Salinas, deliberadamente y con preme-ditación y malicia, ¡sorprendió y atacó á su esposa Gumersinda Amaro, con un cucliillo, le infirió tres puñaladas por la espalda que le atravesaron los pulmones y le produjeron la muerte instan-táneamente. Este hecho es contrario á la ley para tal caso prevista y á la paz y dignidad del Pueblo de Puerto Rico.' — Ramón Nadal, Fiscal del Distrito. — La acusación que antecede está basada en el testimonio de testigos examinados bajo juramento, ante mí, creyendo solemnemente que existe justa causa para presentarla al Tribunal.— Ramón Nadal, Fiscal del Distrito. — Jurada y firmada ante mí, hoy día 17 de febrero de 1905. — Francisco Morales, Secretario del Tribunal de Distrito de Guayama. ’ ’
El .reo negó dicha acusación y celebrado el juicio ante jurado, se practicaron las pruebas propuestas por ambas partes, y después de los informes orales ;y de haber dado la Corte sus instrucciones al jurado sobre las cuestiones de derecho aplicables al caso, el jurado dió su veredicto declarando culpable á Angel María Salinas de asesinato en primer grado con circunstancias atenuantes, no ha-biéndose alegado causa alguna que impidiera el pronun-ciamiento de la sentencia, la que fué dictada en los tér-minos que se dejan expuestos.
Durante la celebración del juicio el abogado del acu-sado tomó varias excepciones que fueron consignadas en el correspondiente pliego aprobado por el juez, cuyo plie-go dice así:
“El Pueblo de Puerto Rico vs. Angel María.Salinas. — Sépase: Que *373cl did 23 de marzo del. corriente ano do 1905, se celebró el juicio’ contra el acusado, por el delito de asesinato en primer grado, ante' un Jurado, y siendo el Juez ide derecho el Hon. Juez de esta Córte,-Charles E. Foote, y en el trámite de dicho juicio el abogado José A. Poventud, tomó excepción 'de lo siguiente:- lo. Antes de co-' menzar el juicio, y después de leída la acusación, el abogado dél acusado presentó mocion oral á la Corte solicitando de ésta la ab-solución perentoria del reo, basando dicha petición en lo precep-tuado en él artículo 70 del Código de Enjuiciamiento Criminal vi-gente, toda vez que -dicha acusación fué presentada por el Fiscal el 17 de febrero de 1905, y el arresto del acusado se verificó en Ponce por dicha causa el día 26 de enero del propio año, teniendo lugar la reclusión del reo en la cárcel de Guayama el día 27 de enero de dicho año; la Corte declaró sin lugar la moción. El abo-gado del acusado tomó excepción de la resolución de la Corte.._ 2o. Al declarar el testigo Juan Amaro, testigo de cargo en este juicio, el letrado le preguntó si él sabía que el acusado hubiese si-do procesado alguna vez, -á cuya pregunta se opuso el Fiscal. Esta pregunta fué declarada impertinente por la Corte, y el abogado -del acusa-do tomó excepción de esta resolución. — 3o. Siguiendo el ourso de la -declaración -de los testigos, al comparecer Juan Martí-nez, dependiente de una Ferretería, acerca de un cuchillo, el 'Fiscal interroga: ¿á quién vendió el cuchillo el testigo? El abogado se opu-so á esta pregunta, la que 1-a Corte declaró pertinente. — 4o. El abogado de la defensa, hace al teniente Guanil 1-a pregunta siguien-te: ¿Después que estuvo el acusado Angel María Salinas, e,n el cu-ar-' tel de 1-a Policía, fué que le manifestaron algo sobre su esposa? A lo que contestó el testigo, que él. estaba -conversando -con el acusado, cuando llegó el capitán Silen y le preguntó por qué él había matado á su esposa . El Fiscal se opone á estas manifestaciones. La.Corte las declara impertinentes. El letrado del acusado .tornó .excepción d-e esta -decisión. El letrado de la defensa presentó la siguiente. moción oral: Solicito de la Corte que ordene al Sr. -Fiscal producir ciertas -declaraciones juradas tomadas por él en la instrucción de esta^causa. La Corte negó dicha petición. El abogado del acusado tomó excepción. Casi al terminar sn informe, el letrado defensor, intento leer a la Corte y a los Sres. del Jurado, -dos casos que tu-vieron lugar en la Corte de Mississipi, y explicar las resoluciones en los casos indicados. La C-orte se opuso a la lectura, y el letrado del acusado tomó excepción de dicha resolución. Y en nombre del compañero Poventud: suplico á esta ITon. Corte, que una vez pre--*374sentado este pliego de excepciones tomadas de una copia de las mismas cefTtificada por el estenógrafo de esta Corte, se sirra admi-tirlas y firmarlas para la agregación á los autos, y sirvan de uso en la apelación de este juicio. — fiuay ama, P. R., Abril 3, de 1905. — -Do-mínguez, Abogado de Angel María Salinas. Yo, Charles E. Foote. Certifico: que las preguntas, resoluciones y excepciones tomadas que se' consignan en el presente pliego de excepciones, fueron las que en realidad se hicieron, resolvieron y excepcionaron, y en su virtud, apruebo este pliego de excepciones. — G-uayama, Abril 6 de 1905.— Charles E. Foote, Juez Corte Distrito de G-uayama.”
Aunque Salinas no lia comparecido ante esta Corte Su-prema á sostener esas excepciones, las examinaremos para apreciar la eficacia legal de las mismas en la deci-sión del presente recurso.
Esas excepciones fueron seis, según revela el pliego transcrito.
La primera excepción es de desestimarse, ya porque si bien consta que la acusación fue presentada por el fiscal en 17 de febrero del año corriente, no aparece justificada la alegación de que el arresto se verificara en 26 del mes anterior, ya porque aún en el supuesto de que la acusación no hubiera sido presentada al Tribunal dentro de los veinte días siguientes á'su prisión, según previene el ar-tículo 70 del Código de Enjuiciamiento Criminal, bajo concepto alguno procedería la aplicación del articuló 448 del mismo Código, que exige para decretar el sobre-seimiento el transcurso injustificado de sesenta días des-de la detención del acusado hasta la presentación de la acusación. •
En cuanto á la excepciones segunda, tercera y cuarta* la Corte de Distrito de G-uayama procedió con arreglo á derecho al declarar impertinente la pregunta hecha por la defensa al testigo Juan Amaro, pertinente la hecha por el fiscal al testigo Juan Martínez, ó impertinentes las manifestaciones del teniente Guanil, pues la primera pregunta, según se hizo, no era de influencia en el resul-*375tado final del juicio, la segunda tendía al esclarecimiento de la culpabilidad del acusado, y las manifestaciones del teniente Ghianil, como de referencia, no podían ser ad-mitidas.
La quinta excepción también es improcedente, pues la defensa del acusado no podía pretender, en la forma en que lo hizo, que vinieran al juicio.las declaraciones jura-das que hubieran podido servir de base' á la acusación.
Los testigos deben declarar en el acto del juicio, y las manifestaciones que hubieren hecho fuera de él sólo pue-den utilizarse en casos especiales, no teniendo más objeto y fin la información previa del fiscal que preparar y fun-dar la acusación.
Finalmente, como al juez de derecho incumbe la direc-ción del juicio á su discreción queda impedir la prolon-gación excesiva de las alegaciones de los abogados de las partes, y no puede decirse que el juez de Gfuayama coar-tara los derechos de la defensa al impedir que su letrado leyera á la Corte y al jurado casos ocurridos en la Cor-te de Mississipi y explicar las resoluciones recaídas en esos casos. Es función del Tribunal y no de los abogados instruir al jurado sobre todos los puntos de derecho nece-sarios para su- información, según el artículo 266 del Có-digo de Enjuiciamiento'Criminal, y aún después de estar deliberando, si necesitaren más amplia instrucción, ésta, les será dada por el propio juez' de derecho, según el artículo 275 del mismo Código, pudiendo la par-te agraviada utilizar los recursos que le asistan en el caso de que dichas instrucciones sean contrarias á la ley.
Tampoco encontramos que • el acusado haya -sido pri-vado de derecho alguno sustancial
Entendemos, pues, que el fallo recurrido se ajusta á derecho y debe confirmarse, con las costas del recurso á. cargo de la parte apelante.

■C'onfinmda. ■"

*376Jueces concurrentes: Sres Presidente Quiñones y. Asociados, Eigueras, MacLeary y Wolf.